Citation Nr: 1210828	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-30 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr. Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1959. 

This matter originally came on appeal before the Board of Veterans' Appeals (Board) from December 2007, April 2008, and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

In a December 2007 rating decision, the granted service connection for lumbar strain, sacroiliac syndrome of the right hip, and sacroiliac syndrome of the left hip, assigning 10 percent evaluations for each, effective March 12, 2007.  The RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In an April 2008 rating decision, the RO denied service connection for hypertension.  The Veteran perfected his appeal to the aforementioned claims in October 2008. 

The Board notes, historically, that the RO previously granted service connection for bilateral hearing loss in a June 2005 rating decision.  The Veteran submitted a timely notice of disagreement to his assigned rating in June 2005.  He submitted a September 2007 statement indicating continued disagreement with his rating for bilateral hearing loss.  The RO issued a statement of the case addressing the Veteran's claim for an increase in November 2007.  The Veteran did not submit a timely substantive appeal (VA form 9); and thus, the Veteran did not perfect his appeal for an increased rating for bilateral hearing loss at that time; nor did the RO take any action to indicate that the filing of a substantive appeal had been waived. See 38 C.F.R. § 20.202 (2011); see also Percy v. Shinseki, 23 Vet. App. 37, 45   (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  The Veteran submitted a new claim for an increased evaluation for bilateral hearing loss in July 2008. 

In a June 2009 rating decision, the RO granted increased 20 evaluations for degenerative joint disease of the right and left ankles effective April 21, 2008, the date of the Veteran's claim.  The RO granted service connection for bilateral leg pain to be included with the Veteran's evaluation for a bilateral ankle condition.  The RO also granted service connection for tinnitus.  The RO continued a 10 percent evaluation for bilateral pes planus, a 10 percent evaluation for degenerative joint disease of the right knee, and a 0 percent (noncompensable) evaluation for bilateral hearing loss.  The RO proposed that a 20 percent rating for degenerative joint disease of the left knee be decreased to 10 percent.  The Veteran submitted a timely August 2009 notice of disagreement, appealing his assigned ratings for bilateral pes planus, a bilateral ankle condition, and bilateral hearing loss; and appealing a proposed reduction of a 20 percent rating for degenerative joint disease of the left knee.  The Board notes that in a September 2009 rating decision, the RO continued a 20 percent rating for degenerative joint disease of the left knee; no rating reduction was made.  Because the Veteran did not file a notice of disagreement with his assigned 20 percent ratings for degenerative joint disease of the right and left knee, these issues are not before the Board. 

The Veteran testified at a June 2010 travel Board hearing; the hearing transcript has been associated with the claims file and has been reviewed. 

In December 2010, the Board granted entitlement to a TDIU, and determined that the criteria had not been met for the following:  an initial evaluation in excess of 10 percent for lumbar strain; an initial evaluation in excess of 10 percent for sacroiliac syndrome of the right hip; an initial evaluation in excess of 10 percent for sacroiliac syndrome of the left hip; an increased evaluation in excess of 20 percent for right ankle degenerative joint disease with a painful lower leg; an increased evaluation in excess of 20 percent for left ankle degenerative joint disease with a painful lower leg; an increased evaluation in excess of 10 percent for pes planus; and a compensable evaluation for bilateral hearing loss.  Also in the December 2010 decision, the Board remanded the issue of entitlement to service connection for hypertension, claimed as due to service-connected disabilities, for further development, and such issue has since returned to the Board.

In a February 2011 rating decision, the RO effectuated the Board's grant of a TDIU, which represents a complete grant of that benefit sought.  The RO also established basic eligibility to Dependents' Educational Assistance.    

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  Although the Board regrets the delay in appellate review, the Board finds that additional development is necessary prior to analyzing the claim on the merits.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not substantially complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's primary assertion is that his hypertension is aggravated by pain from his service-connected disabilities.  Pursuant to the Board's December 2010 remand, the Veteran underwent a VA hypertension examination in May 2011.  The examiner was asked to answer certain questions to determine the etiology of the Veteran's hypertension.  After a review of the record and examination of the Veteran, the examiner opined that the Veteran's hypertension is less likely as not caused by his service-connected disabilities and more likely due to the normal age process.  However, the examiner was also requested to address whether the Veteran's hypertension is permanently aggravated by his service-connected disabilities, but failed to do so.  Therefore, in this case, the Board finds that an addendum VA medical opinion is necessary.  

Moreover, the Board notes that the Veteran's alternative assertion, as presented in his June 2011 statement, appears to be that his hypertension is directly related to service, noting various episodes of elevated blood pressure readings.   The May 2011 examiner stated that there is no evidence of the Veteran's hypertension having its onset during service.  However, inasmuch as the Board is remanding the claim for the above- noted addendum, the Board finds that it would be helpful for the examiner to comment on the Veteran's contention that when he went sought treatment various times during service for pain in his feet, ankles, and legs, his blood pressure was elevated.  See Veteran's June 2011 statement. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the examiner who conducted the Veteran's May 2011 VA "hypertension" examination for the purpose of obtaining an addendum medical opinion.  

a.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's hypertension is permanently aggravated by his service- connected disabilities.   If it is determined that aggravation beyond the natural progress of the hypertension exists, the examiner should identify the baseline level of severity of the hypertension prior to aggravation and the level of severity of hypertension due to aggravation.  The VA examiner should specifically address the Veteran's contention, that his high blood pressure is permanently aggravated by pain secondary to his service-connected physical disabilities. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.   In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

b.  The examiner is also asked to clarify whether it is at least as likely as not that the Veteran's hypertension was incurred in service.  In doing so, the examiner should address the Veteran's June 2011 statement that he experienced elevated blood pressure readings during service.  

A complete rationale should be provided for any proffered opinion.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 



other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



